Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 - 20 of U.S. Patent No. 10,753,909 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a laser system, an inspection system and a method for inspecting a workpiece by using the laser system comprising a laser to provide laser pulses, a plurality of pulse stretchers coupled in series and configured to stretch pulse widths of the laser pulses, a feedback module comprising a pulse delay comparator and a computing device as well as a lens assembly as claimed).  Independent claims 1, 11 and 18 are rejected in view of claims listed above (see also table showing mapping of claims).  The combination of these claims recites a broader version of the same limitations claimed in the U.S. Patent 10,753,909.


Claims of Instant Application (16/102551)
 
Patent No.            (10,753,909 B2)
1
 
1
2
 
6
3
 
7
4
 
8
5
 
9
6
 
10
7
 
11
8
 
12
9
 
13
10
 
14
11
 
15
12
 
16
15
 
17
16
 
18
18
 
19
20
 
20



Conclusion
None of the prior arts of record appear to read on the invention and the subject matter of the claims appear to be allowable if the Double Patenting rejection raised above can be overcome.  Upon applicant’s reply to overcome the rejection raised by the Examiner, a comparison of the prior art to the claims will again be made.  
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record teach the invention except for “a feedback module comprising: a pulse delay comparator configured to compare a first laser pulse of the laser pulses to a corresponding first stretched laser pulse of the stretched laser pulses, and a computing device configured to (i) determine, based on a result of the comparing by the pulse delay comparator, an adjustment to a pulse stretcher of the plurality of pulse stretchers and (ii) apply the adjustment to the pulse stretcher so as to modify a shape of a second stretched laser pulse of the stretched laser pulses; and a lens assembly configured to output the second stretched laser pulse”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikenoue et al. (U.S. 2016/0035603 A1) teaches laser annealing apparatus comprising laser pulse stretchers applied for the annealing process.
Pepper et al. (U.S. 5,585,921) teaches laser-ultrasonic non-destructive inspection system.
Sokol et al. (U.S. 2015/0122046 A1) teaches laser bond inspection with compact surface motion sensor.
Ochiai et al. (U.S. 2007/0157730 A1) teaches laser based maintenance apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861